Appeal Dismissed and Memorandum Opinion filed April 25, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00162-CV


                ROWENA MANUELA KLINKER, Appellant

                                         V.

                  KENNETH ALLEN KLINKER, Appellee

                   On Appeal from the 328th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 08-DCV-166991


                         MEMORANDUM OPINION

      This is an appeal from a decree signed October 28, 2013. The notice of
appeal was filed February 25, 2019. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On March 28, 2019, this court ordered appellant to pay the appellate filing
fee on or before April 8, 2019 or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                  PER CURIAM

Panel Consists of Justices Wise, Zimmerer, and Spain.




                                         2